Name: Commission Regulation (EC) No 1029/2008 of 20 October 2008 amending Regulation (EC) No 882/2004 of the European Parliament and of the Council to update a reference to certain European standards (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  technology and technical regulations;  health;  research and intellectual property
 Date Published: nan

 21.10.2008 EN Official Journal of the European Union L 278/6 COMMISSION REGULATION (EC) No 1029/2008 of 20 October 2008 amending Regulation (EC) No 882/2004 of the European Parliament and of the Council to update a reference to certain European standards (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 64(2) thereof, Whereas: (1) Regulation (EC) No 882/2004 establishes a harmonised framework of general rules for the organisation of official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules. (2) According to Article 12 of Regulation (EC) No 882/2004 the competent authority designates laboratories that may carry out the analysis of samples taken during official controls. Those laboratories must be accredited in accordance with certain European standards. (3) The European Committee for Standardisation (CEN) has developed European standards (EN standards) appropriate for the purpose of Regulation (EC) No 882/2004, and in particular for the accreditation of laboratories. (4) CEN has replaced the European standards EN 45002 on General criteria for assessment of testing laboratories and EN 45003 on Calibration and testing laboratory accreditation system  General requirements for operation and recognition by standard EN ISO/IEC 17011 on General requirements for accreditation bodies accrediting conformity assessment bodies. It is therefore appropriate to update the reference to those European standards in Article 12 of Regulation (EC) No 882/2004. (5) Regulation (EC) No 882/2004 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Article 12 of Regulation (EC) No 882/2004 is amended as follows: 1. Article 12(2)(b) is replaced by the following text: (b) EN ISO/IEC 17011 on General requirements for accreditation bodies accrediting conformity assessment bodies , 2. Article 12(2)(c) is deleted. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 165, 30.4.2004, p. 1. Corrected by OJ L 191, 28.5.2004, p. 1.